RESPONSE TO AMENDMENT
This communication is responsive to the amendment filed 19-January-2021 with respect to application 16/527,481 filed 31-July-2019.  
Applicant has amended claims 1 and 16.
Claims 1-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 9, 10, 12, 13 and 15 are rejected under 35 USC §103 as unpatentable over Yang (United States Patent Application Publication # US 2010/0171621 A1) in view of Hall (United States Patent Application Publication # US 2010/0171619 A1).
Consider claim 1:    A security device, Yang discloses an electronic article surveillance (EAS) device, system and method [Title; Abstract; Fig. 1; Para. 0002-0004], comprising: 
a housing; the EAS device comprising a housing portion (20) [Para. 0025];
an electronic article surveillance tag disposed in the housing, the housing enclosing an EAS tag (10) and including an EAS element (370) [Fig. 9; Para. 0025-0026, 0038], the electronic article surveillance tag being configured to resonate to provide a wireless response signal to a deactivator to trigger generation of a deactivation field by the deactivator, a handheld remote (180) and/or detacher (420) for activating and deactivating the tag using infrared or radio (wireless) communication [Fig. 3, 11; Para. 0030, 0044], and resonate to provide the wireless signal to a gate to trigger a gate alarm in response to a gate field; where the EAS element is a passive element, resonating in response to an interrogation signal when brought into a zone (gate area), the resonant signal detected by the EAS system and generate an alarm in response [Para. 0040], and
tamper detection circuitry disposed within the housing, the tamper detection circuitry comprising:
a tamper sensor configured to generate a tamper signal in response to detecting a tamper event; at least a limit switch (15/190) to detect attempted tag removal and conductive tape (40) to be wrapped around the object to be protected [Fig. 1-2, 9-10; Para. 0008-0009, 0028-0029, 0039];
a deactivation sensor configured to generate a deactivation signal in response to detecting the deactivation field; an infrared or radio frequency port (330) for communication with the remote device (180) or handheld detacher (420) for arming and/or disarming the device [Fig. 3, 9, 11; Para. 0030, 0038-0039, 0044]; and 
a sounder; an audible alarm generator (340) [Fig. 9; Para. 0009, 0038-0039];
wherein the tamper detection circuitry is configured to:
trigger the sounder to emit an alarm sound in response to receiving the tamper signal from the tamper sensor; that when the tag is activated and
deactivate the triggering of the sounder in response to receiving the deactivation signal from the deactivation sensor such that receipt of the tamper signal after deactivation does not trigger the sounder to emit the alarm; but when the tag is disarmed (through IR or radio communication received by the communication port (330) (deactivation sensor)), the tag may be removed without sounding the alarm [Para. 0030, 0044].
Yang discloses that the tag device may be armed or disarmed by IR or radio communication, and suggests that the communication may be bi-directional, but does not disclose that the generator deactivation field/signal is triggered based on a resonating signal from the tag device (indicating a proximate tag). This feature was well known with respect to EAS tag deactivation art, and for example:
Hall discloses an EAS deactivator [Title; Abstract; Fig. 1; Para. 0003, 0005] and in particular use of a traditional EAS marker detector (24) in which the EAS tag responds (resonates) to an interrogation signal, and wherein the responding signal is used to trigger the deactivation sequence [Fig. 1; Para. 0005, 0024, 0027].

Consider claim 7 and as applied to claim 1:    The security device of claim 1 wherein the tamper detection circuitry is further configured to detect, via the tamper sensor, that an installation action has occurred and, in response, arm the tamper detection circuitry.  Yang discloses an aspect of tamper detection to be a limit switch (150)which may detect removal of the EAS tag device from a base, and where activation of this switch on installation of the device may be interpreted as an arming signal [Fig. 1-2, 9; Para 0029].
Consider claim 9 and as applied to claim 1:    The security device of claim 1, wherein the tamper sensor is configured to generate the tamper signal in response to detecting the tamper event, the tamper event being a severing of a conductive strip that is electrically connected to the tamper sensor to form a loop.  Yang discloses one aspect of tamper sensing to comprise one or more tapes or ribbons (40) with a conductive strip (50) running the length of the tape, the tape 
Consider claim 10 and as applied to claim 9:    The security device of claim 9, wherein the tamper sensor comprises two electrical contacts, and wherein the conductive strip is electrically connected between the two electrical contacts. Yang further discloses that each tape segment connected between electrical contacts (140) on the EAS device housing (20) [Fig. 2; Para. 0029].
Consider claim 12 and as applied to claim 10:    The security device of claim 10, wherein the conducive strip comprises a backing and a conductor; wherein the conductor is affixed to the backing such that the conductor is exposed to form an electrical connection on a first side of the backing and insulated from forming an electrical connection on a second side of the backing. Yang further discloses that the tape is elongated and may be packaged in rolls with at least one conductive element running along the length of the tape, and in at least one embodiment that this conductive element may be a mesh deposited on one (top/exposed) side of the tape [Fig. 10; Para. 0042].
Consider claim 13 and as applied to claim 1:    The security device of claim 1, wherein the tamper detection circuitry further comprises a light and the tamper detection circuitry is configured to illuminate the light based on the tamper detection circuitry being active or deactivated. Yang also discloses that the EAS device may comprise an LED indicator, and that the LED may be used (as can the audible alarm generator (340)) to provide cues regarding EAS tag status [Fig. 9; Para. 0038-0059].
Consider claim 15 and as applied to claim 1:    The security device of claim 1 further comprising an adhesive to affix the security device to product packaging.  Yang discloses that adhesive may be used to attach both the EAS device and conductive tape to the protected object [Fig. 4, 10; Para. 0031, 0042].

Claims 2-4, 14, 16-18 and 20 are rejected under 35 USC §103 as unpatentable over Yang (United States Patent Application Publication # US 2010/0171621 A1) and Hall (United States Patent Application Publication # US 2010/0171619 A1) in view of Forster (United States Patent Application Publication # US 2013/0105584 A1).
Consider claim 2 and as applied to claim 1:    The security device of claim 1, wherein the electronic article surveillance tag is configured to deactivate in response to being disposed within the deactivation field, the deactivation field having at least a threshold power to deactivate the electronic article surveillance tag, and wherein the deactivation sensor is configured to generate the deactivation signal in response to detecting the deactivation field having at least the threshold power.
Yang discloses that the EAS device comprises an EAS tag in which the EAS element is a passive element, resonating in response to an interrogation signal when brought into a zone (gate area), the resonant signal detected by the EAS system and generate an alarm in response, and also an infrared or radio frequency port (330) for communication with the remote device (180) or 
Hall discloses an EAS tag deactivation and deactivator [Title; Abstract; Fig. 1; Para. 0003, 0005] and in particular use of a traditional EAS marker detector (24) in which the EAS tag responds (resonates) to an interrogation signal, and wherein the responding signal is used to trigger the deactivation sequence [Fig. 1; Para. 0005, 0024, 0027].
Neither Yang nor Hall specifically discloses generation of the deactivation signal based on the deactivation field having at least a threshold power level.  This was well known in the art, however, and for example:
Forster disclose a dual mode chip and tag having both RFID and EAS capabilities [Title; Abstract; Fig. 1; Para. 0001, 0005] and particularly that the EAS tag may be disabled either via a UHF RFID interface or set/deactivated by a signal level by a proximate standard EAS deactivator above a threshold level [Para. 0029-0032].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to deactivate an EAS device by subjecting the device to a deactivation field at a level above a predetermined threshold as taught by Forster, and applied to an EAS device and system as taught by Yang and modified by Hall, and thereby is able to operate using standard legacy EAS deactivation devices according to known techniques.
Consider claim 3 and as applied to claim 1:    The security device of claim 1, wherein the electronic article surveillance tag and the deactivation sensor are tuned to a frequency of the deactivation field.
Neither Yang nor Hall specifically discloses that the EAS element and tag resonant frequency is the same as used for gate detection and as a deactivation field frequency.
Forster disclose a dual mode chip and tag having both RFID and EAS capabilities [Title; Abstract; Fig. 1; Para. 0001, 0005] and particularly that the EAS tag may be tuned to resonate at an exemplary 8.2 MHz HF frequency, and specifically that the resonance (and resulting signal) at this frequency is used for gate detection, and that the same frequency, received above a predetermined threshold level is used to disable the EAS device [Para. 0017, 0022, 0024-0026, 0028-0032, 0036].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention for an EAS tag component to resonate at an exemplary 8.2 MHz., where a resonant response at this frequency may be used for gate detection, and also that a signal at this frequency supplied at a level above a particular threshold may be used to deactivate the EAS device as taught by Forster, and applied to an EAS device and system as taught by Yang and modified by Hall, where use of the tag resonant frequency for both detection and deactivation is well known and typical for legacy EAS systems.
Consider claim 4 and as applied to claim 3:    The security device of claim 3, wherein the frequency of the deactivation field is the same as a frequency of the gate field. This claim is rejected on the same grounds, references, citations and analysis as for claim 3 supra.
Consider claim 14 and as applied to claim 1:    The security device of claim 1, wherein a frequency of the deactivation field and the gate field is about 8.2 MHZ, 4.8 MHz, or 58 kHz. This claim is rejected on the same grounds, references, citations and analysis as for claim 3 supra.
Consider claim 16:    A security device, Yang discloses an electronic article surveillance (EAS) device, system and method [Title; Abstract; Fig. 1; Para. 0002-0004], comprising: 
a housing; the EAS device comprising a housing portion (20) [Para. 0025];
an electronic article surveillance tag disposed in the housing, the housing enclosing an EAS tag (10) and including an EAS element (370) [Fig. 9; Para. 0025-0026, 0038], the electronic article surveillance tag being configured to resonate to provide a wireless response signal to a deactivator to trigger generation of a deactivation field by the deactivator, a handheld remote (180) for activating and deactivating the tag using infrared or radio (wireless) communication [Fig. 3; Para. 0030], and resonate to provide the wireless signal to a gate to trigger a gate alarm in response to a gate field; where the EAS element is a passive element, resonating in response to an interrogation signal when brought into a zone (gate area), the resonant signal detected by the EAS system and generate an alarm in response [Para. 0040], and
tamper detection circuitry disposed within the housing, the tamper detection circuitry comprising:
a tamper sensor configured to generate a tamper signal in response to detecting a tamper event, at least a limit switch (15) to detect attempted tag removal and conductive tape (40) to be wrapped around the object to be protected [Fig. 1-2, 9-10; Para. 0008-0009, 0028-0029, 0039], the tamper event being a severing of a conductive strip that is electrically connected to the tamper sensor to form a loop; wherein one aspect of tamper sensing comprises one or more tapes or ribbons (40) with a conductive strip (50) running the length of the tape, the tape forming a loop, and tamper detected based on resistance change (as would be caused by severing) with respect to the loop [Fig. 1-2, 10; Para. 0025, 0028, 0031],
a deactivation sensor configured to generate a deactivation signal in response to detecting the deactivation field; an infrared or radio frequency port (330) for communication with the remote device (180) or handheld detacher (420) for arming and/or disarming the device [Fig. 3, 9, 11; Para. 0030, 0038, 0044]; and 
a sounder; an audible alarm generator (340) [Fig. 9; Para. 0009, 0038-0039];
wherein the tamper detection circuitry is configured to:
trigger the sounder to emit an alarm sound in response to receiving the tamper signal from the tamper sensor when the tamper detection circuitry is in the active state; that when the tag is activated (armed) through IR or radio communication, and an attempt to remove the tag or sever ribbon and
deactivate triggering of the sounder in response to receiving the deactivation signal from the deactivation sensor such that receipt of the tamper signal after deactivation does not trigger the sounder to emit the alarm; but when the tag is disarmed (through IR or radio communication, the tag may be removed without sounding the alarm [Para. 0030, 0044].
wherein the electronic article surveillance tag and the deactivation sensor are tuned to a frequency of the deactivation field.
Yang discloses that the tag device may be armed or disarmed by IR or radio communication, and suggests that the communication may be bi-directional, but does not disclose that: (a) the generator deactivation field is triggered based on a resonating signal from the tag device (indicating a proximate tag), or: (b) that the EAS element and tag resonant frequency is the same as used for gate detection and as a deactivation field frequency. These features were well known with respect to EAS tag deactivation art, and for example:
Hall discloses an EAS deactivator [Title; Abstract; Fig. 1; Para. 0003, 0005] and in particular use of a traditional EAS marker detector (24) in which the EAS tag responds (resonates) to an interrogation signal, and wherein the responding signal is used to trigger the deactivation sequence [Fig. 1; Para. 0005, 0024, 0027].
Forster disclose a dual mode chip and tag having both RFID and EAS capabilities [Title; Abstract; Fig. 1; Para. 0001, 0005] and particularly that the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) use a traditional EAS marker detector in which an EAS tag resonates in response to a proximate interrogation signal, and the resonance response (signal) is detected and used to trigger the deactivation signal by the deactivation device as taught by Hall and, (b)  for an EAS tag component to resonate at an exemplary 8.2 MHz., where a resonant response at this frequency may be used for gate detection, and also that a signal at this frequency supplied at a level above a particular threshold may be used to deactivate the EAS device as taught by Forster, and applied to an EAS device and system as taught by Yang, where such operation is: (a) traditional and well known, and prevents operation transmission of deactivation signals or fields unless an EAS tag (or a particular tag type) is present, and (b): where use of the tag resonant frequency for both detection and deactivation is well known and typical for legacy EAS systems.
Consider claim 17 and as applied to claim 16:    The security device of claim 16, wherein a frequency of the deactivation field and the gate field is about 8.2 MHZ, 4.8 MHz, or 58 kHz. Forster specifically discloses use of an 8.2 MHz frequency 
Consider claim 18:    A method Yang discloses an electronic article surveillance (EAS) device, system and method [Title; Abstract; Fig. 1; Para. 0002-0004], comprising:
resonating, by an electronic article surveillance tag disposed within a housing of a security device, the EAS tag (10) comprising an EAS element (370) within a housing (20) [Para. 0025], to provide a wireless response signal to a deactivator to trigger generation of a deactivation field by the deactivator; where the EAS element is a passive element, resonating in response to an interrogation signal [Para. 0040],
receiving, by the electronic article surveillance tag, the deactivation field from a deactivator; a handheld remote (180) for activating and deactivating the tag using infrared or radio (wireless) communication [Fig. 3; Para. 0030];
simultaneously receiving, by a deactivation sensor disposed within the housing of the security device, the deactivation field; an infrared or radio frequency port (330) for communication with the remote device (180) or handheld detacher (420) for arming and/or disarming the device [Fig. 3, 9, 11; Para. 0030, 0038, 0044]; and
in response to simultaneously receiving the deactivation field by the deactivation sensor, deactivating tamper detection circuitry of the security device such that receipt of a tamper signal after deactivation of the tamper detection circuitry does not trigger a sounder to emit the alarm; that when the tag is activated 
Yang discloses that the tag device may be armed or disarmed by IR or radio communication, and suggests that the communication may be bi-directional, but does not disclose that: (a) the generator deactivation field is triggered based on a resonating signal from the tag device (indicating a proximate tag), or: (b) that the EAS element and tag resonant signal or field used for gate detection is the same as a deactivation field or frequency. These features were well known with respect to EAS tag deactivation art, and for example:
Hall discloses an EAS deactivator [Title; Abstract; Fig. 1; Para. 0003, 0005] and in particular use of a traditional EAS marker detector (24) in which the EAS tag responds (resonates) to an interrogation signal, and wherein the responding signal is used to trigger the deactivation sequence [Fig. 1; Para. 0005, 0024, 0027].
Forster disclose a dual mode chip and tag having both RFID and EAS capabilities [Title; Abstract; Fig. 1; Para. 0001, 0005] and particularly that the EAS tag may be tuned to resonate at an exemplary 8.2 MHz HF frequency, and specifically that the resonance (and resulting signal) at this frequency is used for gate detection, and that the same frequency, received above a predetermined threshold level is used to disable the EAS device [Para. 0017, 0022, 0024-0026, 0028-0032, 0036].

Consider claim 20 and as applied to claim 18:    The method of claim 18, wherein a frequency of the deactivation field is about 8.2 MHz, 4.8 MHz, or 58 kHz. This claim is rejected based on the same references, citations and analysis as for claims 3, 4 and 17 previously, where Forster specifically discloses use of an 8.2 MHz frequency for EAST tag resonance, presence detection and deactivation [Para. 0017, 0022, 0024-0026, 0028-0032, 0036], and as applied to claim 18.

Claims 5 and 6 are rejected under 35 USC §103 as unpatentable over Yang (United States Patent Application Publication # US 2010/0171621 A1) and Hall (United States Patent Application Publication # US 2010/0171619 A1) in view of Alexis (United States Patent # US 9,852,596 B2).
Consider claim 5 and as applied to claim 1:    The security device of claim 1 wherein the tamper detection circuitry is further configured to begin a timer in response to deactivation of the tamper detection circuitry due to detection of the deactivator field.
Neither Yang nor Hall discloses a timer for the purpose of automatically rearming the EAS device after deactivation.
Alexis, however, discloses an analogous security tag and method to facilitate authorized removal of items [Title; Abstract; Fig. 1-3; Col. 1, 63 to Col. 2, 17] in which a latch securing the protected object may be released to allow the tag to be removed, the device deactivated such that an alarm is disabled for removal, and further that after a period of time the latch (and alarm) are re-enabled [Fig. 4; Col. 3, 8-23; Col. 9, 25-60 (particularly 51-60); claim 4].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use a timer to rearm an anti-tamper function and alarm a predetermined period of time after they have been disabled as taught by Alexis and applied to an EAS device and system as taught by Yang as modified by Hall in order that the protected object remain protected should the tag not be removed and the object not removed from the site in a reasonable time.
Consider claim 6 and as applied to claim 5:    The security device of claim 5 wherein the tamper detection circuitry is further configured to detect, via the tamper sensor, that a removal action has not occurred prior to the timer expiring and, in response to the timer expiring, arm the tamper detection circuitry. This claim is rejected on the same grounds, references, citations and analysis as applied to claims 1 and 5.

Claim 8 is rejected under 35 USC §103 as unpatentable over Yang (United States Patent Application Publication # US 2010/0171621 A1) and Hall (United States Patent Application Publication # US 2010/0171619 A1) in view of Suess (United States Patent Application Publication # US 2011/0232392 A1).
Consider claim 8 and as applied to claim 1:    The security device of claim 1, wherein the deactivation sensor comprises a tunnel-magnetoresistance sensor.
Neither Yang nor Hall specifically discloses the use of a tunnel-magnetoresistance (TMR) sensor. This was known in the art, however, and for example:
Suess discloses a wireless sensor for measuring mechanical stress [Title; Abstract; Fig. 1-2; Para. 0001, 0028] where the device acts as a resonator in response to a magnetic field, and specifically that such magnetostrictive ribbons are commonly used in EAS systems [Para. 0008] and also that resonances may range from 5-900 kHz and detection may be made by Hall sensors, GMR sensors, TMR sensors, or other sensor types [Fig. 5; Par. 0045-0046].


Claim 11 is rejected under 35 USC §103 as unpatentable over Yang (United States Patent Application Publication # US 2010/0171621 A1) and Hall (United States Patent Application Publication # US 2010/0171619 A1) in view of Stewart et al. (United States Patent Application Publication # US 2012/0187003 A1), hereinafter Stewart.
Consider claim 11 and as applied to claim 10:    The security device of claim 10, wherein the two electrical contacts comprise flexible tabs configured to extend through respective openings in a product packaging surface to enable application of the security device on an internal face of the product packaging surface while the flexible tabs are accessible for electrical connection on an external face of the product packaging surface.
Yang discloses that the EAS device with flexible contacts connecting to conductive tapes (40) to complete an anti-tamper circuit [Fig.2; Para. 0028], but disclose the conductive elements attached to the exterior surface of the package.

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide conductive anti-tamper elements on the interior surface of a protected package, and tag/alarm portion on the exterior surface with contact elements which protrude through the package wall to make contact with the conductors as taught by Stewart and applied to in an EAS device and system as taught by Yang as modified by Hall, in order to hide and protect the anti-tamper elements, but also allow the tag to be removed when no longer required.

Claim 19 is rejected under 35 USC §103 as unpatentable over Yang (United States Patent Application Publication # US 2010/0171621 A1), Hall (United States Patent Application Publication # US 2010/0171619 A1) and Forster (United States Patent Application Publication # US 2013/0105584 A1), further in view of Suess (United States Patent Application Publication # US 2011/0232392 A1).
Consider claim 19 and as applied to claim 18:    The method of claim 18, wherein the deactivation sensor comprises a reed switch or a tunnel-magnetoresistance sensor. 
Yang, Hall and Forster do not specifically disclose the use of a tunnel-magnetoresistance (TMR) sensor. This was known in the art, however, and for example:
Suess discloses a wireless sensor for measuring mechanical stress [Title; Abstract; Fig. 1-2; Para. 0001, 0028] where the device acts as a resonator in response to a magnetic field, and specifically that such magnetostrictive ribbons are commonly used in EAS systems [Para. 0008] and also that resonances may range from 5-900 kHz and detection may be made by Hall sensors, GMR sensors, TMR sensors, or other sensor types [Fig. 5; Par. 0045-0046].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use a TMR device for detecting (sensing) a magnetic field as taught by Suess and applied as a deactivation sensor in an EAS device and system as taught by Yang as modified by Hall and Forster, as one of a number of sensor technologies useful for this purpose and known to be used in EAS systems.

Allowable Subject Matter
The following proposed claim 1 has been drafted by the Examiner and comprising the subject matter of claims 1-5 is considered to distinguish patentably 
Proposed claim 1:    A security device comprising: 
a housing; 
an electronic article surveillance tag disposed in the housing, the electronic article surveillance tag being configured to resonate to provide a wireless response signal to a deactivator to trigger generation of a deactivation field by the deactivator and resonate to provide the wireless signal to a gate to trigger a gate alarm in response to a gate field; and
tamper detection circuitry disposed within the housing, the tamper detection circuitry comprising:
a tamper sensor configured to generate a tamper signal in response to detecting a tamper event; 
a deactivation sensor configured to generate a deactivation signal in response to detecting the deactivation field; and 
a sounder; 
wherein the tamper detection circuitry is configured to:
trigger the sounder to emit an alarm sound in response to receiving the tamper signal from the tamper sensor; [[and]]
deactivate the triggering of the sounder in response to receiving the deactivation signal from the deactivation sensor such that receipt of the tamper signal after deactivation does not trigger the sounder to emit the alarm; and
begin a timer in response to deactivation of the tamper detection circuitry due to detection of the deactivator field;
wherein the electronic article surveillance tag, the deactivation sensor, the deactivation field and the gate field  are tuned to a same frequency; and
wherein the electronic article surveillance tag is configured to deactivate in response to being disposed within the deactivation field, the deactivation field having at least a threshold power to deactivate the electronic article surveillance tag, and wherein the deactivation sensor is configured to generate the deactivation signal in response to detecting the deactivation field having at least the threshold power.

Response to Arguments
Applicant’s arguments filed on 19-January-2021  have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to objection made to the title [Remarks: page 8]:  Applicant’s amendment of the title obviates the objection, which has been withdrawn.
Consider Applicant’s remarks with respect to objection made to claim 1 [Remarks: page 8]:  Applicant’s amendment of claim 1 obviates the objection, which has been withdrawn.
Consider Applicant’s remarks with respect to rejection of claims 1-15 under 35 USC §112(b) as indefinite [Remarks: page 8]:
Regarding independent claim 1: Applicant’s amendment and clarification of the claim obviates the objection, which has been withdrawn.
Regarding claims 2-15: Rejection of these claims, as depending from a rejected claim, have also been withdrawn, the base claim no longer rejected.
Consider Applicant’s remarks with respect to rejection of claims 1, 7, 9, 10, 12, 13, 15 and 18 under 35 USC §103 as unpatentable over Yang (US 2010/0171621 A1) and Hall (US 2010/0171619 A1) [Remarks: Page 8-11]:
Regarding claim 1: Applicant’s arguments have been carefully considered, but are not deemed persuasive: Yang and Hall, individually or in combination, disclose or render obvious, each of the claimed features: (a) Yang teaches an EAS tag comprising an EAS element (371) within a housing and which emits a resonant signal at a particular frequency when interrogated by an external device (such as a gate), the resonant response signal detected by the external device to trigger an alarm [Fig. 1, 9; Para. 0040]; (b) that a tag microprocessor may also monitor the EAS element and generate (trigger) an alarm based on the interrogation response [Para. 0040]; (c) a limit switch (190) which may inform (signal) the microprocessor of a tamper event [Para. 0039, 0042]; (d) that the microprocessor may cause (trigger) an audio alert (sounder) to the generated in response to the tamper event (tamper signal) [Para. 0039]; (e) that a remote device (180) and/or a deactivator (420) may activate (arm) and deactivate (disarm) the tag using infrared communication, RF communication, or other communication element [Fig. 3, 11; Para. 0030, 0044] and (f) when the tag is disarmed the tag may be removed, and the limit switch operate, without an alarm being generated [Para. 
Applicant’s first specific argument [page 10] appears to suggest that the claim requires the same field is used for deactivation as for triggering of a tamper signal. A close examination of the claim indicates only that the EAS resonator generates a particular response signal that is used to by trigger generation of a gate alarm, or generation of a deactivation field. The combination of Yang and Hall clearly teach this. Specific requirement that signals for EAS operation and deactivation are the same are more directly addressed in dependent claims 3, 4 and 14, providing additional support and indication that base claim limitations do not require this.
Applicant’s second argument [page 10] suggests that the claims require an on-device (tag) triggering element in the form of an EAS tag and an on-device sensing element for taking action with response to the tamper detection circuit.  This is not persuasive because both Yang and Hall disclose responsive EAS tag elements, and because the claim does not require that the same signal or field be used for interrogation as for deactivation, and where both Yang and Hall 
Applicant’s third argument is that the EAS tag cannot act as a deactivation sensor because it is a passive resonating element [page 10].  This is not persuasive because the rejection and references do not suggest that the EAS element acts as a sensor device, but rather that the tag receives a specific and separate deactivation field or signal sent to the tag from the external device and received by the tag. 
Applicant’s fourth argument (and the basis for other arguments) is that the applied references teach that deactivation is initiated by an external device [page 11].  This argument is not persuasive because the claim does not preclude embodiments in which the deactivator is an external device, or that the trigger for determining and generating a deactivation field or signal is external to the tag.
The rejection of claim 1 is therefore maintained.
Regarding independent claim 18: Arguments presented with respect to this claim are the same as presented for claim 1, but where on further consideration the claim at least suggest that the same frequency (and therefore the same signal or field) is received by both the EAS element (for gate detection) and by a deactivation sensor for deactivation of tamper operation.  The argument is therefore deemed persuasive.  Claim 18 is now rejected under 35 USC §103 over Yang, Hall and Forster (US 2013/0105584 A1), where Forster teaches this feature.
Regarding claims 7, 9, 10, 12, 13 and 15 [page 11]: No specific or separate arguments have been presented with respect to these claims, and allowability asserted based on the alleged allowability of base claim 1.  The rejection of these claims is maintained based on the continued rejection of the base claim, and on the particular citations and analysis presented for each in this Office action.
Consider Applicant’s remarks with respect to rejection of claims 2-4, 14, 16, 17 and 20 under 35 USC §103 over Yang, Hall and Forster (US 2013/0105584 A1) [Remarks: Page 11-12]:
Regarding claims 2-4 and 14: Applicant does not provide additional or separate arguments with respect to these claims and asserts allowability based on the alleged allowability of base claim 1. The rejection of these claims under 35 USC §103 over Yang, Hall and Forster is maintained, based on the continued rejection of the base claim and on the particular citations and analysis presented for each in this Office action.
Regarding independent claim 16: Applicant’s argument with respect to this claim is the same as presented with respect to claims 1 and 18, and further asserts that Forster does not address the alleged deficiencies.  In fact, the limitations of this claim do suggest that a same field or signal is used both for EAS/gate detection and for deactivation, and Forster does teach this feature.  The combination of Yang, Hall and Forster clearly rendering the claim obvious.  The rejection is therefore maintained.
Regarding claim 17: Applicant does not provide additional or separate arguments with respect to this claim and asserts allowability based on the alleged 
Regarding claim 20: Applicant does not provide additional or separate arguments with respect to this claim and asserts allowability based on the alleged allowability of base claim 18. The rejection of the claim under 35 USC §103 over Yang, Hall and Forster is maintained, based on the new rejection of the base claim and on the particular citations and analysis presented in this Office action.
Consider Applicant’s remarks with respect to rejection of claims 5 and 6 under 35 USC §103 over Yang, Hall and Alexis (US 9,852,596) [Remarks: Page 12]: Applicant’s arguments with respect to these claims are the same as presented with respect to claim 1, and further asserts that Alexis fails to cure the alleged deficiencies in the rejection of the base claim.  The rejection is maintained, based on the continued rejection of the base claim, and on the particular citations and analysis presented for each in this Office action.
Consider Applicant’s remarks with respect to rejection of claims 8 and 19 under 35 USC §103 over Yang, Hall and Suess (US 2011/0232392 A1) [Remarks: Page 12]: Applicant’s arguments with respect to these claims are the same as presented with respect to claims 1 and 18, and further asserts that Suess fails to cure the alleged deficiencies in the rejections of the respective base claims.  
The rejection of claim 8 is maintained, based on the continued rejection of the base claim, and on the particular citations and analysis presented in this Office action.
Claim 19 is now rejected under 35 USC §103 over Yang, Hall and Forster, based on the new rejection of base claim 18, and on the particular citations and analysis presented in this Office action.
Consider Applicant’s remarks with respect to rejection of claim 11 under 35 USC §103 over Yang, Hall and Stewart (US 2012/0187003 A1) [Remarks: Page 12-13]: Applicant’s arguments with respect to this claim are the same as presented with respect to claim 1, and further asserts that Stewart fails to cure the alleged deficiencies in the rejection of the base claim.  The rejection is maintained, based on the continued rejection of the base claim, and on the particular citations and analysis presented in this Office action.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684